         Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 1 of 8




          3Jn tbe W:niteb �tates QCourt of jfeberal QCiaitns
                                     No. 19-168T
                                 (Filed: June 3, 2019)
                               NOT FOR PUBLICATION
                             )
 CYNTHIA L. ANDERSON,        )
                             )
              Plaintiff,     )                     Tucker Act; Subject Matter
                             )                     Jurisdiction; Tax; Motion to Dismiss;
V.                           )                     Tax Refund; Wrongful Levy; Fifth
                             )                     Amendment Taking; Tort
THE UNITED STATES,           )
                             )
              Defendant.     )
                             )
--------- -              - --)

                         ORDER ON MOTION TO DISMISS
       On January 29, 2019, Plaintiff, Cynthia L. Anderson ("Ms. Anderson"), actingpro

se, filed a complaint with this court alleging that the United States "damaged Plaintiff by

taking Plaintiffs [sic] assets without Jurisdiction." Comp!. at I. Ms. Anderson seeks

damages of $928,366.69. Id. at 3.

       On May I, 2019, Defendant, the United States ("the government"), filed a motion

to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b )(!) of the Rules of

the United States Comi of Federal Claims ("RCFC"). Mot. to Dismiss at 1 (Doc. No. 8).

On May 5, 2019, Ms. Anderson filed her response. Pl. 's Opp'n at 1 (Doc. No. 9). On

May 21, 2019, the government replied. Def. 's Reply (Doc. No. I 0).
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 2 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 3 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 4 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 5 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 6 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 7 of 8
Case 1:19-cv-00168-NBF Document 11 Filed 06/03/19 Page 8 of 8
